And now the said Daniel by Alexander D. Fraser His Attorney comes and says That in the record and proceedings
aforesaid, and in giving the Judgment aforesaid, there is manifest in this, that the Judgment aforesaid by the record aforesaid appears to have been given for the said Hubbard against the said Orn, whereas by the law of the land the said Judgment ought to have been given for the said Orn against the said Hubbard.
2 And also there is Error in this That the County Court rejected the testimony of Collins Gilbert a witness produced on the part of the plaintiff to prove that the set off insisted on by the defendant (if there was any legal set off) was a partnership demand, due from witness and the plaintiff jointly,— the said Court holding that the witness was interested and incompetent—
And also there is Error in this, That the Court refused to permit the plaintiff’s Counsel to read or use in evidence before the Jury under the money Counts, and to shew an indebtedness on the part of defendant to the plaintiff the instrument of writing or order set out in the second Bill of Exceptions incorporated in this record, altho the same order was duly proved—
And the said Daniel prays that the Judgment aforesaid, for the errors aforesaid, and for other errors in the said record & proceedings being, may be reversed annulled, and altogether holden for nought, and that he may be restored to all things which he hath lost by occasion of the said Judgment &c
Alexr D. Fraser
Atty for plff in Error
Manoah Hubbard adm Daniel D. Orn
There is not any Error
Larned & Torrey
Attornies for said
Hubbard